Title: [Diary entry: 1 July 1790]
From: Washington, George
To: 

Thursday July 1st. Exercised between 5 and 7 Oclock on Horseback. Announced to the House of Representatives (where the Bills originated) that my signature had been given to the Acts above mentioned. Having put into the hands of the Vice President of the U: States the communications of Mr. Gouvr. Morris, who had been empowerd to make informal enquiries how well disposed the British Ministry might be to enter into Commercial regulations with the United States, and to fulfil the Articles of Peace respecting our Western Posts, and the Slaves which had been carried from this Country, he expressed his approbation that this step had been taken; and added that the disinclination of the British Cabinet to comply with the two latter, & to evade the former, as evidently appears from the Corrispondence of Mr. Morris with the Duke of Leeds (the British Minister for Foreign Affairs) was of

a piece with their conduct towds. him whilst Minister at that Court; & just what he expected; & that to have it ascertained was necessary. He thought as a rupture betwn. England & Spain was almost inevitable, that it would be our policy & interest to take part with the latter as he was very apprehensive that New Orleans was an object with the former; their possessing which would be very injurious to us; but he observed, at the sametime, that the situation of our affairs would not Justify the measure unless the People themselves (of the United States) should take the lead in the business. Received about three Oclock, official information from Colo. Willet, that he was on the return from the Creek Nation (whither he had been sent with design to bring Colo. McGillivray, and some of the Chiefs of these people to the City of New York for the purpose of treating) that he, with the said McGillivray and many of the head Men, were advanced as far as Hopewell in So. Carolina on their way hither and that they should proceed by the way of Richmond with as much expedition as the nature of the case wd. admit. It having been reported, upon information being recd. at St. Augustine of Colo. McGillivrays intention of coming to this place that advice thereof was immediately forwarded by the Commandant of that place to the Governor of the Havanna And a Mr. Howard Secretary of East Florida and an influencial character There under pretext of bad health and a Spanish Armed Brig of 20 Guns, ostensibly to bring 50,000 dollars for the purpose of buying Flour, arriving here immediately thereupon, affording strong ground to suspect that the Money & the character abovementioned were sent here for the purpose of Counteracting the Negotiations which was proposed to be held with Colo. McGillivray & the other Chiefs of the Creeks & this suspicion being corroborated by Mr. Howards visit to Philadelphia I directed the Secretary at War to advertise Colo. Willet thereof, that he might, if a meeting should take place at Philadelphia, or elsewhere on the Rd. observe their Conduct & penetrate, if possible, into the object of it. He was desired at the sametime to make suitable provision for lodging, & otherwise entertaining Colo. McGillivray & his party. The following Gentn. & Ladies dined here to day. viz. The Secretary of State, Secretary of the Treasury and Secretary at War & their Ladies—Mr. Dalton & Mr. King & their Ladies Mr. Butler & his two daughters—Mr. Hawkins, Mr. Stanton & Mr. Foster & Mr. Izard. The Chief Justice & his Lady, Genl. Schuyler & Mrs. Izard were also invited but were otherwise engaged. 